Motion Granted; Order filed March 27, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00104-CR
                                  ____________

                      YANTSEY GONZALES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1303536

                                     ORDER

      Appellant is represented by appointed counsel, Emily Munoz DeToto.
Appellant’s brief was originally due May 17, 2013. We granted an extension of
time to file appellant’s brief until March 6, 2014. When we granted this extension,
we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On March 24, 2014, counsel filed a further
request for extension of time to file appellant’s brief. To date, counsel has
submitted no brief. We grant the request and issue the following order.
      Accordingly, we order Emily Munoz DeToto to file a brief with the clerk of
this court on or before April 6, 2014. If counsel does not timely file the brief as
ordered, the court may issue an order requiring appointment of new counsel.



                                      PER CURIAM